UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6230



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HECTOR VELAZQUEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-97-297-V, CA-00-187-S)


Submitted:   October 2, 2002             Decided:    November 20, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Noell Peter Tin, Charlotte, North Carolina, for Appellant. Douglas
Scott Broyles, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hector   Velazquez   Velazquez   seeks   to   appeal   the   district

court’s order denying his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude on the reasoning

of the district court that Velazquez has not made a substantial

showing of the denial of a constitutional right. See United States

v. Velazquez, Nos. CR-97-297-V; CA-00-187-S (W.D.N.C. filed Nov.

30, 2001, entered Dec. 3, 2001). Accordingly, we deny a certificate

of appealability and dismiss the appeal.       See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                  2